NO. 07-10-00144-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 10, 2010


                              IN THE ESTATE OF
                       DONNA ELAINE MORTON, DECEASED


            FROM THE COUNTY COURT AT LAW NO. 1 OF ELLIS COUNTY;

                NO. 03-E-2188; HONORABLE GREG WILHELM, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

                              MEMORANDUM OPINION

       Appellant, Gary Wayne Morton, filed a notice of appeal of a final judgment

denying a request for partition filed by the executor of the estate of Donna Elaine

Morton and otherwise distributing the assets of the estate. We dismiss for want of

jurisdiction.


       On October 13, 2009, the trial court signed the Amended Final Judgment from

which Morton appeals.     On November 12, 2009, the executor of the estate filed a

motion for new trial.1 On December 14, 2009, the trial court entered an order denying

       1
        In a civil case, notice of appeal must be filed within 30 days after the judgment
is signed unless any party files certain motions, including a motion for new trial, which
extends the time for filing a notice of appeal to 90 days after the judgment is signed.
See TEX. R. APP. P. 26.1(a).
the executor=s motion for new trial. On January 15, 2010, Morton filed his notice of

appeal.


       By letter dated April 26, 2010, we notified Morton that his notice of appeal

appears to have been untimely filed. However, because it was filed within 15 days of

the date that it was due, a motion for extension of time to file notice of appeal is

necessarily implied. See Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997).

Even with an implied motion for extension, we informed Morton that it was still

necessary for him to provide a reasonable explanation for his failure to timely file his

notice of appeal. See Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1997). We

directed Morton to provide this Court a reasonable explanation for the failure to timely

file his notice of appeal, in writing, on or before May 17, 2010. We additionally informed

Morton that failure to comply with the Court’s directive may result in dismissal of his

appeal. See TEX. R. APP. P. 42.3(a), (c).


       To date, Morton has not responded to our directive and has not provided a

reasonable explanation for his failure to timely file his notice of appeal.


       Additionally, by letter dated April 16, 2010, this Court notified Morton that the

filing fees for his appeal had not been paid. The Court directed Morton to pay these

fees by April 26, 2010, or the appeal would be subject to dismissal. See id. Morton has

not responded to our directive regarding the filing fees and has not paid these fees.


       Because Morton did not timely file his notice of appeal and has failed to respond

to directives of this Court allowing him a reasonable opportunity to cure defects in his

                                              2
filings, we now dismiss this appeal for want of jurisdiction, and for failure to comply with

directives of this Court. TEX. R. APP. P. 42.3(a), (c).




                                                               Mackey K. Hancock
                                                                    Justice




                                              3